IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41643

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 711
                                                )
       Plaintiff-Respondent,                    )     Filed: September 4, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
FRANCISCO GARZA SOLIS,                          )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Order revoking probation and retaining jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Francisco Garza Solis pled guilty to battery of a correctional officer. Idaho Code §§ 18-
903(b); 18-915(2). The district court imposed a unified five-year sentence with a two-year
determinate term, but suspended the sentence and placed Solis on probation for four years.
Subsequently, Solis admitted to violating several terms of the probation, and the district court
revoked and reinstated Solis’s probation on the condition that he complete mental health court.
Shortly thereafter, Solis was suspended and ultimately discharged from mental health court.
Solis was then arrested and he later admitted to violating his probation. The district court
revoked his probation, ordered his underlying sentence executed, and retained jurisdiction.
Following the period of retained jurisdiction, the district court relinquished jurisdiction and
ordered execution of the original sentence. Solis appeals, contending that the district court

                                               1
abused its discretion by declining to reinstate his probation rather than order the second period of
retained jurisdiction.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation and ordering a period of
retained jurisdiction rather than reinstating probation. Therefore, the order revoking probation
and retaining jurisdiction is affirmed.




                                                 2